Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Nov. 17, 2022.  This action is made Non-Final. 
Claims 1-10, 15, 17 and 19-26 are pending in the case. Claims 1 and 19 are independent claims.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Human translation of the reference (KR20180026620A) is attached. 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 25 recites " the controlling the smartwatch in dependence on the processing data includes changing shape of the smartwatch". 
          Despite reviewing the Specification of the present invention, the examiner cannot find support for the cited claim limitation. Therefore, Applicant is obligated to respond by explaining where in the Specification support for this limitation can be found. See In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996). See Hyatt v. Doll, 91 USPQ2d 1865 (Fed. Cir., 2009).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 15, 17, 19, 20, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, Si Young (hereinafter Park) Korean Patent Pub No. KR20180026620A.
In regard to independent claim 1, Park teaches computer implemented method comprising: obtaining data source data from one or more data source (see e.g. Claim 1 and para [3][12] - The sensors collects temperature and humidity data - “a temperature and humidity sensor made up of a temperature sensor and a humidity sensor to enable it to measure the temperature and humidity”); processing data of the data source data; controlling a smartwatch in dependence on the processing data, wherein the controlling the smartwatch adjusts a flow of air to a smartwatch supporting wrist of a user wearing the smartwatch (see e.g. Fig. 1 para [3][12] “a cooling fan formed in a wing type to be operable to lower the temperature and humidity after the temperature and humidity measured”).
Claim 3-10 are rejected for their dependency from rejected claim 1.  Claims 3-10 would be allowable if written in independent form. 
In regard to dependent claim 15, Park teaches the method includes activating micro blowers disposed in a wristband of the smartwatch for increasing airflow to the smartwatch supporting wrist of the user (see e.g. Fig. 1 Claim 1 para [3][12]  “a cooling fan formed in a wing type to be operable to lower the temperature and humidity”).
Claim 19 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 20 is rejected for its dependency from claim 1.  Claim 20 would be allowable if written in independent form. 
Claim 22 is rejected for its dependency from claim 1.  Claim 22 would be allowable if written in independent form. 
Claim 22 is rejected for its dependency from claim 1.  Claim 22 would be allowable if written in independent form. 
In regard to dependent claim 23, Park teaches a wristband of the smartwatch is configured to position a display screen viewing area supporting structure in a worn position so that the supporting structure defines a gap between the supporting structure and the smartwatch supporting wrist of the user (see e.g. Fig. 1 – the housing for the cooling fan contains the gap).  
In regard to dependent claim 24, Park teaches the controlling the smartwatch in dependence on the processing data includes changing an attribute characterizing contact between the smartwatch and the smartwatch supporting wrist of the user (see e.g. Fig. 1 Claim 1 para [3] [12] – the contact temperature and humidity level).  
Claim 26 is rejected for its dependency from claim 1.  Claim 26 would be allowable if written in independent form. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of AN (hereinafter AN) U.S. Patent Publication No. 2018/0137801.
With respect to dependent claim 2, Park does not expressly show the controlling the smartwatch in dependence on the processing data includes adjusting a display screen of the smartwatch to adjust an exposed viewing area dimension of the display screen.  However, AN teaches similar feature (see e.g. Fig. 16, 17 and para [163]-[166] – “dynamically change an activated region in the flexible display 110. The processor 130 may update a gazing point of a user, and then determine an activated region based on the updated gazing point.”).  Both AN and Park are directed to wrist wearable devices.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having AN and Park in front of them to modify the system of Park to include the above feature.  The motivation to combine Park and AN comes from AN.  AN discloses the motivation to dynamically change the display region based on user’s pupil movement data so that user experience can be improved (see e.g. para [163]-[166]).
With respect to dependent claim 21, Park does not expressly show the controlling the smartwatch in dependence on the processing data includes adjusting a display screen of the smartwatch.  However, AN teaches similar feature (see e.g. Fig. 16, 17 and para [163]-[166] – “dynamically change an activated region in the flexible display 110. The processor 130 may update a gazing point of a user, and then determine an activated region based on the updated gazing point.”).  Both AN and Park are directed to wrist wearable devices.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having AN and Park in front of them to modify the system of Park to include the above feature.  The motivation to combine Park and AN comes from AN.  AN discloses the motivation to dynamically change the display region based on user’s pupil movement data so that user experience can be improved (see e.g. para [163]-[166]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179